Citation Nr: 1412464	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  11-07 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for diabetes.

2.  Entitlement to service connection for a respiratory condition, to include seasonal allergies and allergic rhinitis.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for kidney stones.

5.  Entitlement to service connection for a lumbar spine disorder.

6.  Entitlement to service connection for a left ankle disorder.

7.  Entitlement to service connection for bilateral plantar fasciitis.

8.  Entitlement to service connection for arthritis of the bilateral upper extremities.  

9.  Entitlement to service connection for residuals of isoniazid (INH) therapy.  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to November 1977 and from February 2003 to July 2003 with multiple years of service in the National Guard as well.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran filed a claim for posttraumatic stress disorder (PTSD) in October 2010.  This issue has never been adjudicated and is therefore REFERRED to the RO for proper adjudication.

The issue of entitlement to service connection for kidney stones is addressed in this decision, all other issues are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

Kidney stones were not incurred in, or aggravated by, active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for kidney stones have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).



The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a letter prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination which contained a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In light of the foregoing, all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In an October 1995 Report of Medical History the Veteran reported a kidney stone from earlier in the year, but denied recurrence.  

At his September 2009 VA examination he reported having kidney stones lasered in 1990.  There were no other instances of kidney stones subsequent to this.  There was a negative CT scan of abdomen for kidney stones.

After reviewing the claims file, the Board finds that there is no competent evidence of record which shows that the Veteran currently, or since his appeal was filed, has been diagnosed with kidney stones for which service connection is warranted.  Without a current diagnosis of a disability, the Board cannot grant service connection.  To prevail on the issue of service connection, a current disability must have existed on or after the date of application for that disability.  See 38 U.S.C.A. § 1110; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (agreeing that the requirement that a claimant have a current disability before service connection may be awarded is satisfied when a claimant has a disability at the time a VA claim is filed or during the pendency of that claim.).

The Board acknowledges the Veteran's contention that he previously had kidney stones.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  

While the Board appreciates the Veteran's service, there is no competent and credible evidence showing that he has kidney stones for which service connection is warranted.  The Veteran has produced no competent evidence or medical opinion in support of his claim that he has such a disability, and the preponderance of the evidence is against the Veteran's claim.  Accordingly, the Veteran's claim for service connection for kidney stones must be denied.


ORDER

Entitlement to service connection for kidney stones is denied.


REMAND

The Veteran's representative correctly pointed out that the RO failed to develop the Veteran's claims taking into consideration his career in the National Guard.  See February 2012 Informal Hearing Presentation.  To date, there has not been complete verification of his periods of service so as to determine when he was on active duty, ACDUTRA, and INACDUTRA in the National Guard.  Further, personnel and treatment records related to these periods of service have not been obtained and associated with his claims file for consideration.  See 38 C.F.R. § 3.159(c)(2) and (c)(3).  On remand the dates and characterization of service should be verified.

As the Veteran contends that some of his injuries occurred during active duty or ACDUTRA, and that some of these diseases were diagnosed during the same time period, or during INACDUTRA, additional medical opinions may be required.  


Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center, or other appropriate source, and request the following:

a. Verification of all periods of active duty, ACDUTRA and INACDUTRA service this Appellant had in the National Guard.

b. Any outstanding service personnel and service treatment records concerning this service in the National Guard.

All efforts to obtain these records must be documented and associated with the claims file.  VA must attempt to obtain records from a Federal department agency until it is reasonably certain the records do not exist or that any further efforts to obtain them would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).  The claimant also must be appropriately notified if unable to obtain these records.  38 C.F.R. § 3.159(e)(1).

2.  Following completion of the above, issue a memorandum for inclusion in the claims file detailing each period of verified active military service, whether on active duty, ACDUTRA, or INACDUTRA.

3.  If there is suggestion that the following diseases were incurred or aggravated during a qualifying period of service (whether while on active duty or ACDUTRA), then have an appropriate VA examiner review the claims file for medical comment concerning this.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any testing deemed necessary should be performed.  All pertinent pathology should be noted in the examination report.  

a)  The examiner is requested to address the likelihood (very likely, as likely as not, or unlikely) that diabetes is etiologically related to (incurred in or caused or aggravated by) the Veteran's active military service.  In rendering this opinion, since this is a disease rather than an injury, the examiner is instructed to consider only periods of verified active duty and ACDUTRA service (not also INACDUTRA).

b)  The examiner is requested to address the likelihood (very likely, as likely as not, or unlikely) that a respiratory disorder, to include allergic rhinitis, is etiologically related to (incurred in or caused or aggravated by) the Veteran's active military service.  In rendering this opinion, since this is a disease rather than an injury, the examiner is instructed to consider only periods of verified active duty and ACDUTRA service (not also INACDUTRA).

c)  The examiner is requested to address the likelihood (very likely, as likely as not, or unlikely) that hypertension is etiologically related to (incurred in or caused or aggravated by) the Veteran's active military service.  In rendering this opinion, since this is a disease rather than an injury, the examiner is instructed to consider only periods of verified active duty and ACDUTRA service (not also INACDUTRA).

The examiner must discuss the underlying medical rationale for his/her opinions, if necessary citing to specific evidence in the file supporting his/her conclusions.  If an opinion cannot be provided without  resorting to mere speculation, then the examiner should provide explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

If further examination of the Veteran is necessary to provide the requested opinion, the Veteran should be scheduled for an additional examination.  It is the Veteran's responsibility to report for any examination scheduled, and to cooperate in the development of the case; the consequences of failing to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2013).

4.  If there is suggestion that the following injuries were incurred or aggravated during a qualifying period of service (whether while on active duty, ACDUTRA, or INACDUTRA), then have an appropriate VA examiner review the claims file for medical comment concerning this.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any testing deemed necessary should be performed.  All pertinent pathology should be noted in the examination report.  

a)  The examiner is requested to address the likelihood (very likely, as likely as not, or unlikely) that any orthopedic injury, to include of the left ankle, lumbar spine or upper or lower extremities is etiologically related to (incurred in or caused or aggravated by) the Veteran's active military service.  As the Veteran contends that he originally injured his joints in service, the examiner is instructed to consider periods of active duty, ACDUTRA, and INACDUTRA.  

b)  The examiner is requested to address the likelihood (very likely, as likely as not, or unlikely) that plantar fasciitis is etiologically related to (incurred in or caused or aggravated by) the Veteran's active military service.  As the Veteran contends that this condition began in service, the examiner is instructed to consider periods of active duty, ACDUTRA, and INACDUTRA.  

The examiner must discuss the underlying medical rationale for his/her opinions, if necessary citing to specific evidence in the file supporting his/her conclusions.  If an opinion cannot be provided without resorting to mere speculation, then the examiner should provide explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

If further examination of the Veteran is necessary to provide the requested opinion, the Veteran should be scheduled for an additional examination.  It is the Veteran's responsibility to report for any examination scheduled, and to cooperate in the development of the case; the consequences of failing to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2013).

5.  Have an appropriate VA examiner review the claims file for medical comment concerning the Veteran's claim of residuals from INH therapy.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any testing deemed necessary should be performed.  All pertinent pathology should be noted in the examination report.  

The examiner should state whether the Veteran currently has residuals, to include a kidney disorder, from his INH therapy.  

The examiner should note the Veteran was treated with INH therapy in May 2003, while on active duty, due to a positive purified protein derivative in September 2002 (positive TB test).  He has subsequently been diagnosed with kidney disease secondary to hypertensive and senescent nephrosclerosis.  A May 2005 statement from the Veteran's private physician also indicated that he had granulomatous hepatitis that may be related to his INH therapy.

The examiner must discuss the underlying medical rationale for his/her opinions, if necessary citing to specific evidence in the file supporting his/her conclusions.  If an opinion cannot be provided without  resorting to mere speculation, then the examiner should provide explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

If further examination of the Veteran is necessary to provide the requested opinion, the Veteran should be scheduled for an additional examination.  It is the Veteran's responsibility to report for any examination scheduled, and to cooperate in the development of the case; the consequences of failing to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2013).
6.  Ensure that all of the foregoing development actions have been completed.  If any development is incomplete, take corrective action.  38 C.F.R. § 4.2.  This includes ensuring the examination reports contain adequate responses to the specific questions asked.

7.  Then readjudicate the claims for service connection in light of this and all other additional evidence.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this remaining claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


